Citation Nr: 0218100	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  97-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from November 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The record reflects that by rating decision dated in October 
1999, service connection was granted for bilateral hearing 
loss and for tinnitus, and disability ratings of zero and 10 
percent were assigned, respectively.  The record further 
indicates that in January 2000, the appellant was granted a 
30 percent rating for a right wrist disability.  In an 
August 2002 rating decision, service connection was granted 
for a lumbar spine disorder.  Because the appellant has not 
filed a notice of disagreement as to any aspect of these 
rating decisions, they are not before the Board for 
appellate review.  See 38 U.S.C.A. § 7105(a).

Of record is a January 15, 1998 letter from the VA Medical 
Center in Kansas City, Missouri to the appellant, advising 
him that his claim or payment of unauthorized medical 
expenses incurred at a private facility had been denied.  
The letter further indicates that the appellant was provided 
with a VA form 1-4107 advising him of his procedural and 
appellate rights.  On January 29, 1998, the RO received a 
Statement in Support of Claim, signed by the appellant, in 
which he stated that he desired to file a notice of 
disagreement with VA's denial of reimbursement for 
unauthorized medical expenses.  In turn, the RO advised the 
appellant that it was not the agency to which the notice of 
disagreement should be addressed.

In these circumstances, the appellant is not shown to have 
filed a notice of disagreement with the agency of original 
jurisdiction which denied him reimbursement for unauthorized 
medical expenses.  Under law, appellate review is initiated 
by the filing of a notice of disagreement with a rating 
decision, which, if not filed within one year from the date 
of mailing of notice of the rating decision, the underlying 
decision "shall become final and the claim will not 
thereafter be reopened or allowed," except as otherwise 
provided in applicable statutes and regulations.  38 U.S.C. 
§§ 7105(a), (b)(1), (c).  A notice of disagreement is "[a] 
written communication from a claimant . . . expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result."  38 C.F.R. § 20.201; Stokes 
v. Derwinski, 1 Vet. App. 201, 203 (1991); see Prenzler v. 
Derwinski, 928 F.2d 392, 394 (Fed.Cir. 1991); Hack v. Brown, 
6 Vet. App. 518, 519 (1994).

However, a notice of disagreement "must be in writing and be 
filed with the activity which entered the determination with 
which disagreement is expressed."  38 U.S.C.A § 7105(b)(1).  
The attempted filing of a notice of disagreement with the RO 
does not constitute an effective filing with the VA medical 
center, as the latter in the case of the appellant's medical 
reimbursement claim is clearly the agency of original 
jurisdiction.  Cf. Jaquay v. West, 11 Vet. App. 67 (Feb. 9, 
1998) (In addressing the issue presented of whether the 
submission of a motion for Board reconsideration by a 
claimant to an RO constitutes a filing with the Board so as 
to toll the period for filing a Notice of Appeal (NOA) with 
the Court of Veterans Appeals, the Court holds that the 
Secretary acted within his regulation-prescribing authority 
under 38 U.S.C. § 501(a) in establishing the requirement in 
38 C.F.R. 
§ 20.1001(b) that a claimant's motion for reconsideration 
must be filed with the Board, and not with an RO or other VA 
office).  


FINDINGS OF FACT

1. The appellant is a veteran of combat.

2. The preponderance of the evidence does not indicate that 
the appellant has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or as a result of the appellant's 
active military service. 38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhancing the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA; see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a); and effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629].  

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record 
and is of the opinion that the provisions of the VCAA have 
been satisfied.  

Firstly, the record indicates that the appellant has been 
fully apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  
38 U.S.C. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Shortly after submission of his claim, the appellant was 
advised by letter dated in March 1995 of his responsibility 
to submit a detailed account of his claimed in-service 
stressors, and copies of reports from private physicians who 
had treated him for PTSD since his discharge from service.  
The appellant was provided with a copy of the original 
rating decision dated in August 1995, setting forth the 
general requirements of then-applicable law pertaining to 
the establishment of claims of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in February 1997 as well as in Supplemental 
Statements of the Case dated in September 1997, May 1998, 
August 2000, and August 2002.  Upon each of these 
advisements, the appellant responded with further argument 
and/or evidence in support of his claim.    

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a), (b) and (c).  In particular, VA obtained the 
appellant's service personnel records and VA treatment 
records, subsequent to the appellant's reporting critical 
information which identified these records for VA's 
retrieval.   

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A (d).  The 
appellant has been afforded two separate VA PTSD 
examinations in development of the claim.  

Given the extensive development undertaken by the both the 
RO and the Board and the fact that the appellant has pointed 
to no other evidence which has not been obtained, the Board 
finds that no other evidence is available which would 
substantiate the claim and the record is ready for appellate 
review.  


The Merits of the Claim

The appellant is seeking service connection for PTSD.  In 
general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  The resolution of this issue 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to 
service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2002).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2002).

First, the record indicates that the appellant is a combat 
veteran.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Among his other service decorations, the appellant is the 
recipient of the Combat Action Ribbon, and a November 1997 
letter received from L.J.G., identified as one of the 
appellant's Coast Guard officers, indicates that the 
appellant served during the invasion of Okinawa as a gunner 
on an "LST," (Landing Ship - Tank).  Because the appellant 
is a combat veteran, and his evidence as to his experiences 
on active duty, particularly at Okinawa, is consistent with 
the circumstances of his service, his account of the in-
service stressor is presumed credible.  See 38 U.S.C.A § 
1154(b).

However, the finding that the appellant is a combat veteran, 
and that his reported stressor is presumed to have occurred, 
does not end the Board's inquiry.  Instead, the Board must 
proceed to evaluate the probative value of all evidence of 
record.   Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Madden v. Gobber, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In this case, the critical inquiry for resolution involves 
the question as to whether the appellant has the disorder in 
question.  This is based upon the well-settled law that a 
grant of service connection requires a finding that the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau, supra.  By "disability" is meant 
"an impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Prinicipi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  
 
There are three medical opinions of record.  In a March 1998 
PTSD examination, Robert Billingsley, M.D. diagnosed the 
appellant to have an adjustment disorder with mixed anxiety 
and depression and dementia.  Of note, Dr. Billingsley 
reported that he had reviewed the appellant's VA claims 
folder, which, as is reported above, indicated that the 
appellant saw combat service in World War II.  However, Dr. 
Billingsley noted that although the appellant described some 
difficulty after his discharge from active service, he did 
not report having reexperiencing phenomenon that was 
requisite for a diagnosis of PTSD.  The physician noted that 
the appellant appeared to be angry relative to the continued 
denial of his claim for VA compensation.  

Significantly, Dr. Billingsley noted that to the extent that 
the appellant had difficulty sleeping, such a symptom was 
centered around worrying or being angry about being denied 
compensation, and the appellant specifically denied having 
intrusive memories or nightmares involving his combat 
experiences.  Dr. Billingsley also observed that the lack of 
memory of the latter appeared to be amnesia about its 
details.  Although the appellant was noted to have sleep 
disturbances, this was assessed as being due to his chronic 
pain.  It was noted that the appellant was bitter about not 
being able to perform in his trained vocation of diesel 
mechanic, because of various physical disabilities.  

Although Dr. Billingsley observed that the appellant 
described what was a combat experience that could lead to a 
diagnosis of PTSD, it appeared that his psychiatric symptoms 
resolved in the postwar period until he began seeking VA 
compensation, mainly for his physical disorders.  He further 
observed that the appellant did not describe reexperiencing 
phenomena indicative of PTSD.

In an April 2000 letter, Kenneth Burstin, Ph.D. also noted 
the appellant's combat history.  He reported that the 
appellant showed no evidence of hallucinations or delusional 
thinking, but indicated he believed that VA was denying him 
benefits due to "a cover up."  As did Dr. Billingsley noted, 
Dr. Burstin observed that the appellant was aggravated about 
his physical injuries and not receiving adequate assistance.  
Although the appellant informed Dr. Burstin of intrusive 
recollections about his war experience, he noted that he 
only recalled "fragments of his experiences."  The appellant 
denied experiencing nightmares due to his wartime 
experiences.  

Upon clinical testing, Dr. Burstin observed that there were 
"only a few scales which reached the level of clinical 
significance."  He explained that the most prominent of 
these involved the level of the appellant's anxiety, with an 
additional elevation at the cut-off score for significance 
on a scale to assess post-traumatic stress.  He observed 
that such a reading would address "rather direct symptoms of 
PTSD," but that this finding could not be considered 
diagnostic alone.  He also noted that the appellant's 
clinical test results indicated intrusive recollections, and 
a generalized anxiety.  However, he further observed that 
the appellant also appeared to fear being alone, which could 
be attributed to a finding of passive-aggressive traits.  He 
observed that the only other significant finding was that of 
an elevation relative to a measure of chronic depression, 
which could not be determined to be a discrete disorder or 
an outgrowth of PTSD.  

However, Dr. Burstin diagnosed the appellant to have chronic 
PTSD with depressive features.  As did Dr. Billingsley, Dr. 
Burstin noted that both the appellant and his wife reported 
that the appellant's symptoms were worse immediately after 
the appellant's discharge from active service.

The appellant also underwent a PTSD examination in July 
2000, conducted by Paul Larson, M.D.  The physician stated 
that he had reviewed the examination reports generated by 
both Dr. Billingsley and Dr. Burstin, as well as the 
appellant's VA claims folder.  

As did the other physicians, Dr. Larson observed that the 
appellant was very dissatisfied with the process he had 
undergone to secure VA compensation, as well as dissatisfied 
with not being informed of the compensation and pension 
process after his discharge. Dr. Larson noted that the 
appellant denied feelings of aggravation with thoughts about 
the war, but that he described intrusive thoughts of his 
dissatisfaction with the compensation and pension process. 

As to his reported symptoms of PTSD, the appellant related 
to Dr. Larson "multiple physical problems," including 
hypertension and arthritis.  He related that he had a poor 
"train of thought," and that although he had experienced 
stuttering, this had resolved after the war.  The appellant 
denied having intrusive memories, nightmares, irritability 
and anger outbursts, exaggerated startle response, 
hypervigilance and flashbacks, but stated that he had 
difficulty sleeping because of pain and not because of any 
emotional or mental reasons.  Although the appellant 
reported that he had many gaps in his memory regarding the 
war, Dr. Larson observed the appellant to have denied having 
"avoidant symptoms," and that the appellant was able to talk 
about the war, and watch movies and documentaries about it 
without any distress.  

The appellant denied feelings of impending doom or a 
foreshortened future, as well as feelings of estrangement or 
detachment.  He specifically could not describe a loss of 
activity that was tied to any memory of his wartime 
experience.  Upon clinical examination, the appellant was 
friendly, respectful and talkative and his mood was one of 
frustration with the compensation process.  

Dr. Larson opined that the appellant did not presently or 
formerly have PTSD, but that he had dementia and a chronic 
adjustment disorder with depression and anxious features.

Having carefully examined the medical opinions of record, 
the Board is of the opinion that the clear preponderance of 
the evidence is against the claim and the appeal will be 
denied.  

From the outset, it should be noted that the evaluation of 
such evidence does not involve a mere numeric tabulation of 
those opinions favoring viz. those against the claim.  It is 
the whole of each underlying opinion that must be examined, 
both by itself and in conjunction with other evidence.  
Guerreri, supra.; see also Wray v. Brown, 7 Vet. App. 488, 
492-493 (1995) (Observing that in cases involving multiple 
medical opinions, each should be examined, analyzed and 
discussed for corroborative value, and should not be 
dismissed as merely "cumulative.").  The Board does not seek 
relevant expert opinion gauged to a medical certainty.  
Instead, it seeks to ascertain whether, on examination of 
all the evidence, there is "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," which, 
under the "benefit-of-the-doubt" rule, inures to the benefit 
of the claimant and mandates that the claim be granted.  
Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).

As an initial matter, it appears from the record that all 
three physicians were aware of the appellant's service 
history, in particular in regard to his descriptions of his 
combat experiences as well as his post-service history.  
Also, to the extent that the opinions are mutually 
supportive in the data they report, all note the presence of 
generalized anxiety and depression; specific anxiety 
relating to physical problems; a frustration and anger with 
the VA compensation and pension process; the absence of war-
related hallucinations, delusions and nightmares; and the 
absence of avoidance of war-related stimuli.  Strikingly, 
these factors all underlie the opinions of Drs. Billingsley 
and Larson that the appellant does not have PTSD.  

Given the physicians' general agreement relative to the 
foregoing observations, Dr. Burstin appears to have relied 
in large part upon clinical test results.  Significantly, he 
found that only a few scales reached the level of clinical 
significance.  However, although he found that one of these 
involved anxiety, he did not specify in the bulk of his 
report that the anxiety was related to the appellant's 
wartime experiences.  As did the other physicians and has 
already been alluded to, Dr. Burstin noted that the 
appellant specifically denied having war-related nightmares.  
In sum, the clinical test results as reported by Dr. Burstin 
do not relate to the appellant's wartime experience.  

To the extent that Dr. Burstin noted the presence of 
symptoms that would support a diagnosis of PTSD, such have 
been directly contradicted in the remainder of his own 
report as well as the reports of Drs. Billingsley and 
Larson.  Although Dr. Burstin noted the appellant had 
recurrent and distressing recollections of combat 
experiences, he also noted that the appellant "only 
recall[ed] fragments of his experiences," while the other 
physicians noted the absence of this symptom.  Further, 
although Dr. Burstin noted the presence of a generalized 
anxiety, he as well as the other physicians observed that 
such seemed to involve the appellant's frustrations with the 
VA system.

In these circumstances, the weight of the probative medical 
evidence indicates that the appellant does not have PTSD.  
Although Dr. Burstin indicates that the symptoms as are 
reviewed above are supportive of such a diagnosis, he does 
not provide any clarifying or more specific data as to the 
nature of these symptoms.  Conversely, in addition to 
contradicting Dr. Burstin's clinical findings as to the 
presence of the cited symptoms, Drs. Billingsley and Larson 
specifically note that the appellant's symptoms are more 
tied to his anxiety relating to his physical condition, a 
factor not discussed by Dr. Burstin.  All three examiners 
essentially agreed on that the veteran did not particularly 
avoid stimuli that could bring back memories of his combat 
experience.  Dr. Burstin observed that the veteran did "not 
particularly avoid depictions of combat," and the other two 
examiners noted the absence of avoidance symptoms. 

The evaluation of medical evidence involves inquiry into, 
inter alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  Here, although Dr. Burstin ultimately diagnoses the 
appellant to have PTSD, he does so largely on the same 
symptoms upon which the other physicians have ruled the 
disorder out or upon symptoms that were specifically not 
found by the other physicians.  To the extent that the 
opinions are consistent with their data, they all indicate 
that the appellant does not have symptoms of PTSD, as noted 
by both Dr. Billingsley and Dr. Larson.

The preponderance of the evidence being against the claim, 
the appeal will be denied.   

ORDER

The appeal is denied.

		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


